Citation Nr: 0723566	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  04-32 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision rendered by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for post-traumatic stress disorder (PTSD)and 
assigned a 50 percent disability rating.


FINDINGS OF FACT

1. The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  PTSD results in total occupational impairment.


CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for PTSD 
have been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) are applicable to this appeal.  Because of the full 
grant of benefits, any failure of VA to provide the veteran 
with notice of VCAA or failure in VA's duty to assist, is 
deemed harmless error.   

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
 

100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411.  (2006)

The nomenclature employed in this portion of the rating 
schedule is based upon the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV).  38 C.F.R. § 4.130 (2006)

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.
50
??
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision rendered by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for post-traumatic stress disorder (PTSD)and 
assigned a 50 percent disability rating.


FINDINGS OF FACT

1. The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  PTSD results in total occupational impairment.


CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for PTSD 
have been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) are applicable to this appeal.  Because of the full 
grant of benefits, any failure of VA to provide the veteran 
with notice of VCAA or failure in VA's duty to assist, is 
deemed harmless error.   

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
 

100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411.  (2006)

The nomenclature employed in this portion of the rating 
schedule is based upon the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV).  38 C.F.R. § 4.130 (2006)

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.
50
??
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40
?
?
?
?
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; 
child frequently beats up younger children, is 
defiant at home, and is failing at school). 
30
?
?
?
21
Behavior is considerably influenced by delusions or 
hallucinations OR
serious impairment in communication or judgment 
(e.g., sometimes
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost 
all areas (e.g., stays in bed all day; no job, home 
or friends). 

Factual Background

A rating action in February 2004 granted the veteran service 
connection for PTSD.  The award was based on service 
personnel records noting the award of a combat infantryman's 
badge (CIB); a post-service statements from a former company 
commander describing the veteran's combat experiences, and 
finally the diagnosis of PTSD.  A 50 percent rating was 
assigned.  The veteran is disputing that award, contending 
that a higher rating is merited.

The veteran's claims folder consists of numerous VA 
outpatient treatment records, including records from a VA 
mental hygiene clinic, VA hospitalization reports, and VA 
psychiatric examination reports.

In August 2003, the veteran was seen at a  VA Medical Center 
emergency room complaining of increasing depression.  He 
reported terrible nightmares of Vietnam, flashbacks, and 
guilt feelings.  He expressed homicidal ideation regarding an 
ex-commander, but was not actively seeking to find him.  The 
assessment was depression and alcohol dependence, and his 
Global Assessment of Functioning (GAF) scale score was 40.  
He was admitted to the psychiatric ward.  Following a 
psychiatric evaluation, the diagnosis was revised to include 
PTSD, and his GAF score was assessed at 40.  He remained 
hospitalized for 4 days.  

In late September 2003, the veteran returned to the VA mental 
health clinic for follow-up care.  He reported persistent 
thoughts of homicidal and suicidal ideation.  He had begun 
sessions at the Vet Center.  His GAF score was 40.  

In January 2004, the veteran was admitted to a VA Medical 
Center for an evaluation to determine the appropriateness of 
admission to a six-week inpatient PTSD program.  Although he 
met the criteria, he was not admitted pending resolution of 
physical health problems.  Future admission was suggested.  

The veteran underwent a VA psychiatric examination in 
February 2004.  He reported depression, anger, an avoidance 
of people, anxiety and panic attacks.  He was anxious, easily 
startled, and hypervigilant.  He was short-tempered.  He went 
to the Vet Center twice a month.  Objective examination 
revealed him to have no flight of ideas, no loose 
associations, no bizarre movements or tics, and no homicidal 
or suicidal association.  He was oriented times three, and 
his memory on all planes was good.  He reported that he was 
angry, could not get along with people, did not laugh, and 
was depressed.  The diagnoses included PTSD, panic attacks, 
and depressive disorder.  The examiner remarked that the 
veteran was not working and had impaired interpersonal 
relations.  His GAF score was 50.  

VA outpatient treatment records include a GAF score of 59 in 
May 2004.  

A local newspaper crime report listed the veteran as being 
arrested in June 2004 for assault and battery.  

A March 2005 statement from a social worker at the Vet Center 
was to the effect that the veteran attended individual and 
group counseling sessions on a regular basis.  

The veteran was admitted to a VA Medical Center in May 2005 
to participate in the inpatient PTSD program.  His GAF was 
assessed at 35, with major impairment noted in work, family 
relations, judgment and thinking.  At the time of his 
discharge, he was said to be totally disabled and 
unemployable.  

A July 2005 VA mental hygiene clinic report include a GAF 
score of  35-40, and the veteran was noted to be somewhat 
decompensated.  .  

Analysis

The veteran has been participating in VA care for his PTSD 
for four years.  In that time, and despite attending a six-
week PTSD program, his mental status has not improved, to the 
point where his attending psychiatrist has declared him 
unemployable.  While his GAF scores were at one time near 60, 
this was a high-point in what appears to be a severely 
impaired individual.  In the Board's opinion, the veteran 
meets the criteria for a 100 percent rating.




ORDER

Entitlement to a 100 percent rating for PTSD is allowed, 
subject to the criteria for award of monetary benefits.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


